Exhibit 10.1

 

  

 

 

 

 

 

 

 

 

SECURITIES PURCHASE AGREEMENT

 

by and among

 

East Shore Distributors, Inc.,

a Nevada corporation

 

and

 

Alex Fridman,

individually, as Seller

 

and

 

Samcorp Capital Corporation,

a Samoan corporation, as Purchaser


 

Dated as of February 7, 2014

  

 
 

--------------------------------------------------------------------------------

 

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (hereinafter referred to as the “Agreement”)
is entered into as of this 7th day of February, 2014, by and among East Shore
Distributors, Inc., a Nevada corporation (the “Company”), Alex Fridman,
individually (the “Seller”), and Samcorp Capital Corporation, a corporation
organized and existing under the laws of Samoa (the “Purchaser”), upon the
following premises:

 

W I T N E S S E T H :

 

WHEREAS, the Company is a “smaller reporting company” as that term is defined in
Rule 12b-2 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and is quoted on the Over-the-Counter Bulletin Board (the “OTCBB”) under
the symbol “ESTI”;

 

WHEREAS, the Seller owns an aggregate of 36,000,000 shares (the “Shares”) of the
Company’s common stock, par value $0.0001 per share (“Common Stock”),
representing approximately 90.55% of the issued and outstanding stock of the
Company as of the date hereof; and

 

WHEREAS, the Seller desires to sell the Shares to the Purchaser and the
Purchaser desires to purchase the Shares from the Seller, for a total purchase
price of $329,600, a portion of which shall be applied toward the repayment of
certain outstanding liabilities of the Company at Closing, upon the terms and
conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants of the parties set forth
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

______________________________

 

 

1.     Purchase and Sale.

 

(a)     Purchase and Sale of the Shares. On the terms and subject to the
conditions of this Agreement, and in reliance upon the representations and
warranties contained herein, (i) the Seller shall sell, convey, transfer and
deliver to the Purchaser the Shares, and (ii) the Purchaser shall purchase the
Shares from the Seller.

 

(b)     Purchase Price. The Purchaser shall pay to the Seller an aggregate
purchase price of $329,600 (the “Purchase Price”) to purchase the Shares. The
Purchase Price shall be paid to the Seller by wire transfer of immediately
available funds into an escrow account to be established pursuant to that
certain Escrow Agreement (the “Escrow Agreement”), dated as of even date
herewith, with Richardson & Patel LLP, acting as escrow agent (the “Escrow
Agent”). A copy of the Escrow Agreement is attached hereto as Exhibit A.

  

 
1

--------------------------------------------------------------------------------

 

 

(c)     Closing. Upon the terms and subject to the conditions of this Agreement,
the sale and purchase of the Shares contemplated by this Agreement shall take
place at a closing (the “Closing”) to be held at the offices of Richardson &
Patel LLP, 1100 Glendon Avenue, Suite 850, Los Angeles, CA 90024, within two
Business Days (as defined below) from satisfaction of the all of the conditions
to Closing as set forth herein (the “Closing Date”). At the Closing, and upon
execution of this Agreement, the Shares shall be delivered to the Purchaser and
the Purchase Price shall be applied as follows:

 

(i)     first, $33,500 out of the Purchase Price shall be deposited into an
escrow account (“Holdback Amount”), to be held for a period of six (6) months
following the Closing, in accordance with Section 1(b) and the terms of the
Escrow Agreement;

 

(ii)     next, proceeds as necessary shall be applied toward the payment of the
Company debts and amounts payable as set forth in the Company Schedules (as
defined herein) until such debts and payables are fully satisfied; and

 

(iii)     finally, the remainder of such amount shall be released to the Seller
on the Closing Date.

 

The Holdback Amount in paragraph (i) above shall be deposited with the Escrow
Agent, and any costs associated with such third party escrow services will be
borne by the Purchaser. For purposes of this Agreement, “Business Day” shall
mean neither a Saturday, a Sunday nor a legal holiday on which banks are
authorized or required to be closed in New York, New York.

 

2.     Representations, Warranties and Covenants of the Company and the Seller.
As an inducement to, and to obtain the reliance of the Purchaser, except as set
forth in the Company Schedules, the Company and the Seller represent and
warrant, as of the date hereof, and as of the Closing Date, as follows:

 

(a)     Organization; Authorization. The Company is a corporation duly
incorporated, validly existing, and in good standing under the laws of the State
of Nevada and has the corporate power and is duly authorized under all
applicable laws, regulations, ordinances, and orders of public authorities to
carry on its business in all material respects as it is now being conducted.
Included in the Company Schedules are complete and correct copies of the
Company’s articles of incorporation, as amended, and as in effect on the date
hereof (the “Articles”). The execution and delivery of this Agreement does not,
and the consummation of the transactions contemplated hereby will not, violate
any provision of the Articles. The Company has taken all action required by law,
its Articles, or otherwise to authorize the execution and delivery of this
Agreement, and the Company and the Seller have full power, authority, and legal
right and have taken all action required by law, the Articles or otherwise to
consummate the transactions contemplated herein.

  

 
2

--------------------------------------------------------------------------------

 

 

(b)     Capitalization.

 

(i)     The Company’s authorized capitalization consists of 110,000,000 shares
of capital stock, including 100,000,000 shares of Common Stock and 10,000,000
shares of blank-check preferred stock, par value $0.0001 per share (the
“Preferred Stock”), of which 39,755,000 shares of Common Stock and 0 shares of
Preferred Stock are issued and outstanding as of the Closing Date. All issued
and outstanding shares are legally issued, fully paid, and non-assessable and
not issued in violation of the preemptive or other rights of any person. As of
the Closing Date, (A) no shares of Common Stock were reserved for issuance upon
the exercise of outstanding options to purchase shares of Common Stock; (B) no
shares of Common Stock were reserved for issuance upon the exercise of
outstanding warrants to purchase shares of Common Stock; (C) all outstanding
shares of Common Stock were issued pursuant to a valid exemption from
registration and in compliance with (1) all applicable securities laws and (in
all material respects) other applicable laws and regulations, and (2) all
requirements set forth in any applicable contracts.

   

(ii)     Except for the 39,755,000 shares of Common Stock referenced above,
there are no equity securities, partnership interests or similar ownership
interests of any class of any equity security of the Company, or any securities
exchangeable or convertible into or exercisable for such equity securities,
partnership interests or similar ownership interests, issued, reserved for
issuance or outstanding. There are no subscriptions, options, warrants, equity
securities, partnership interests or similar ownership interests, calls, rights
(including preemptive rights), commitments or agreements of any character to
which the Company is a party or by which it is bound obligating the Company to
issue, deliver or sell, or cause to be issued, delivered or sold, or repurchase,
redeem or otherwise acquire, or cause the repurchase, redemption or acquisition
of, any shares of capital stock, partnership interests or similar ownership
interests of the Company or obligating the Company to grant, extend, accelerate
the vesting of or enter into any such subscription, option, warrant, equity
security, call, right, commitment or agreement.

 

(iii)     There are no registration rights, and there is no voting trust, proxy,
rights plan, anti-takeover plan or other agreement or understanding to which the
Company is a party or by which it is bound with respect to any equity security
of any class of the Company, and there are no agreements to which the Company is
a party, or which the Company has knowledge of, which conflict with this
Agreement or the transactions contemplated herein or otherwise prohibit the
consummation of the transactions contemplated hereunder.

 

(c)     Third Party Notices and Consents. Except as set forth in the Company
Schedules, neither the Seller nor the Company will be required to give any
notice to or obtain any consent from any person in connection with the execution
and delivery of this Agreement or the consummation or performance of any of the
transactions hereunder.

 

(d)     Good Title. The Seller is the record and beneficial owner, and has good
title to the Shares, with the right and authority to sell and deliver the
Shares, free and clear of all liens, claims, charges, encumbrances, pledges,
mortgages, security interests, options, rights to acquire, proxies, voting
trusts or similar agreements, restrictions on transfer or adverse claims of any
nature whatsoever. Upon delivery of any certificate or certificates duly
assigned, representing the same as herein contemplated and/or upon the Purchaser
registering as the new owner of the Shares in the Company’s share register, the
Purchaser will receive good title to the Shares, free and clear of all liens.

 

 
3

--------------------------------------------------------------------------------

 

  

(e)     Good Standing. The Company is in good standing as a corporation in the
State of Nevada and has filed all tax returns required to have been filed by it
to date and has paid all taxes reported as due thereon.

 

(f)     Subsidiaries and Predecessor Corporations. The Company does not have any
predecessor corporation(s) or subsidiaries, and does not own, beneficially or of
record, any shares of any other corporation.

 

(g)     Financial Statements.

 

(i)     Included in the Company Schedules are (A) the audited balance sheets of
the Company as of February 28, 2013 and February 28, 2012, and the related
audited statements of operations, stockholders’ equity and cash flows for the
fiscal years ended February 28, 2013 and February 28, 2012, together with the
notes to such statements and the opinion of Berman & Company, P.A., independent
certified public accountants (the “Audited Financial Statements”), and (B) the
unaudited balance sheets of the Company for each of the quarters ended May 31,
August 31, and November 30, 2013, respectively, and the related consolidated
statements of income, changes in shareholders’ equity, and cash flows for each
of the above quarters. The unaudited financial statements referenced in this
subparagraph (i)(B) are referred to herein as the “Interim Financial
Statements”.

 

(ii)     The Audited Financial Statements and the Interim Financial Statements
have been prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved (except for the lack of
footnotes in the Interim Financial Statements as permitted by the Exchange Act).
The Company’s balance sheets in the Audited Financial Statements and Interim
Financial Statements are true and accurate and present fairly as of their
respective dates the financial condition of the Company. As of the date of such
balance sheets, except as and to the extent reflected or reserved against
therein, the Company had no liabilities or obligations (absolute or contingent)
which should be reflected in the balance sheets or (in the case of the Audited
Financial Statements) the notes thereto prepared in accordance with generally
accepted accounting principles, and all assets reflected therein are properly
reported and present fairly the value of the assets of the Company, in
accordance with generally accepted accounting principles. The statements of
operations, stockholders’ equity and cash flows in the Audited Financial
Statements and Interim Financial Statements reflect fairly the information
required to be set forth therein by generally accepted accounting principles.

 

(iii)     The Company has no liabilities with respect to the payment of any
federal, state, foreign, county, local or other taxes (including any
deficiencies, interest or penalties), except for taxes accrued and reserved but
not yet due and payable as set forth in the Company Schedules. All amounts
reserved for the payment of taxes are appropriate and materially correct based
on all information available to the Company as of the date hereof.

 

(iv)     The Company has filed all state, federal or local income and/or
franchise tax returns required to be filed by it from inception to the date
hereof. Each of such income tax returns reflects the taxes due for the period
covered thereby, except for amounts which, in the aggregate, are immaterial.

  

 
4

--------------------------------------------------------------------------------

 

 

(v)     The books and records, financial and otherwise, of the Company are in
all material aspects complete and correct and have been maintained in accordance
with generally accepted accounting principles consistently applied throughout
the periods involved.

 

(vi)     All of the Company’s assets and liabilities are accurately reflected in
the Audited Financial Statements and Interim Financial Statements, except as set
forth in the Company Schedules.

 

(h)     No Liabilities. The Company Schedules set forth a true and complete list
of all debts and liabilities of the Company through and up to the Closing Date
(whether or not invoiced), including specifically the accounts payable
(including the name and contact information of each creditor), which debts and
liabilities shall be paid, settled, discharged or satisfied by the Seller and/or
the Company at Closing. As of the Closing, and after giving effect to the
foregoing re-payment of all debts and discharge of liabilities, the Company
shall have no liabilities, direct or indirect, matured or unmatured, contingent
or otherwise.

 

(i)     Information. To the Company’s and Seller’s knowledge, the information
concerning the Company set forth in this Agreement and the Company Schedules is
complete and accurate in all material respects and does not contain any untrue
statements of a material fact or omit to state a material fact required to make
the statements made, in light of the circumstances under which they were made,
not misleading. In addition, the Company has fully disclosed in writing to the
Purchaser (through this Agreement or the Company Schedules) all information
relating to matters involving the Company or its assets or its present or past
operations or activities which (i) indicated or may indicate, in the aggregate,
the existence of a greater than $1,000 liability; (ii) have led or may lead to a
competitive disadvantage on the part of the Company; or (iii) either alone or in
aggregation with other information covered by this section, otherwise have led
or may lead to a Material Adverse Effect (as defined below) on the Company, its
assets, or its operations or activities as presently conducted or as
contemplated to be conducted after the Closing Date, including, but not limited
to, information relating to governmental, employee, environmental, litigation
and securities matters and transactions with affiliates.

 

(j)     Options or Warrants. There are no existing options, warrants, calls or
commitments of any character relating to the authorized and unissued securities
of the Company.

 

(k)     Absence of Certain Changes or Events. Since November 30, 2013:

  

 
5

--------------------------------------------------------------------------------

 

 

(i)     there has not been (A) any material adverse change in the business,
operations, properties, assets or condition of the Company or (B) any damage,
destruction or loss to the Company (whether or not covered by insurance) or the
business, operations, properties, assets or condition of the Company, which
constitutes a Material Adverse Effect. For purposes of this Agreement, “Material
Adverse Effect” means with respect to a party, any result, occurrence, fact,
change, event or effect that has a materially adverse effect on (1) the
business, assets (whether tangible or intangible), liabilities, capitalization,
financial condition or results of operations of such party, or (2) such party’s
ability to consummate the transactions contemplated by this Agreement; provided
that a Material Adverse Effect will not exist as a result of (a) any effect to
the extent attributable to the announcement, pendency or confirmation of the
transactions (including any disruption in, or termination or modification of,
customer, supplier, distributor, partner, reseller or similar relationships or
any loss of employees); (b) any effect primarily attributable to conditions
affecting the industry or industries in which the party participates or the
economy of the United States or any other country as a whole; (c) any effect
primarily attributable to conditions (or changes after the date hereof in such
conditions) in the securities markets, credit markets, currency markets or other
financial markets in the United States or any other country; (d) any effect,
resulting from or relating to compliance with the terms of, or the taking of any
action required by, this Agreement; (e) general economic, market or political
conditions, or acts of war, terrorism or sabotage, natural disasters, acts of
God or comparable events; (f) changes in applicable law or GAAP; (g) any failure
to meet financial or other projections for any period ending after the date of
this Agreement; or (h) any actions taken (or omitted to be taken) at the request
of the other party.

 

(ii)     the Company has not (A) amended its Articles or bylaws; (B) declared or
made, or agreed to declare or make any payment of dividends or distributions of
any assets of any kind whatsoever to stockholders or purchased or redeemed, or
agreed to purchase or redeem, any of its capital stock; (C) waived any rights of
value which in the aggregate are outside of the ordinary course of business or
material considering the business of the Company; (D) made any material change
in its method of management, operation or accounting; (E) entered into any
transactions or agreements other than in the ordinary course of business; (F)
made any accrual or arrangement for or payment of bonuses or special
compensation of any kind or any severance or termination pay to any present or
former officer or employee; (G) increased the rate of compensation payable or to
become payable by it to any of its officers or directors or any of its salaried
employees whose monthly compensation exceed $1,000; or (H) made any increase in
any profit sharing, bonus, deferred compensation, insurance, pension, retirement
or other employee benefit plan, payment or arrangement, made to, for or with its
officers, directors or employees.

 

(iii)     The Company has not (A) granted or agreed to grant any options,
warrants, or other rights for its stock, bonds, or other corporate securities
calling for the issuance thereof; (B) borrowed or agreed to borrow any funds or
incurred, or become subject to, any material obligation or liability (absolute
or contingent) except liabilities incurred in the ordinary course of business
and those set forth in the Company Schedules; (C) paid or agreed to pay any
material obligations or liabilities (absolute or contingent) other than current
liabilities reflected in or shown on the most recent Company balance sheet and
current liabilities incurred since that date in the ordinary course of business
and professional and other fees and expenses in connection with the preparation
of this Agreement and the consummation of the transaction contemplated hereby;
(D) sold or transferred, or agreed to sell or transfer, any of its assets,
properties or rights; (E) made or permitted any amendment or termination of any
contract, agreement or license to which it is a party if such amendment or
termination is material, considering the business of the Company; or (F) issued,
delivered or agreed to issue or deliver, any stock, bonds or other corporate
securities including debentures (whether authorized and unissued or held as
treasury stock).

  

 
6

--------------------------------------------------------------------------------

 

 

(iv)     to the Company’s and the Seller’s knowledge, the Company has not become
subject to any law or regulation which now or in the future, may have a Material
Adverse Effect on the Company.

 

(l)     Litigation and Proceedings. There are no actions, suits, proceedings or
investigations pending or, to the knowledge of the Company and the Seller after
reasonable investigation, threatened by or against the Company or affecting the
Company or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind except as disclosed in the Company Schedules. The Company
has no knowledge of any default on its part with respect to any judgment, order,
writ, injunction, decree, award, rule or regulation of any court, arbitrator, or
governmental agency or instrumentality or any circumstance which after
reasonable investigation would result in the discovery of such default.

 

(m)     Contracts.

 

(i)     The Company is not a party to, and its assets, products, technology and
properties are not bound by, any contract, franchise, license agreement,
agreement, debt instrument or other commitments whether such agreement is in
writing or oral.

 

(ii)     The Company is not a party to or bound by, and the properties of the
Company are not subject to any contract, agreement, other commitment or
instrument; any charter or other corporate restriction; or any judgment, order,
writ, injunction, decree or award.

 

(iii)     Except as disclosed on the Company Schedules, the Company is not a
party to any oral or written (A) contract for the employment of any officer or
employee; (B) profit sharing, bonus, deferred compensation, stock option,
severance pay, pension benefit or retirement plan; (C) agreement, contract, or
indenture relating to the borrowing of money; (D) guaranty of any obligation;
(E) collective bargaining agreement; or (F) agreement with any present or former
officer or director of the Company.

 

(n)     No Conflict. The execution of this Agreement and the consummation of the
transactions contemplated by this Agreement will (i) not result in the breach of
any term or provision of, constitute a default under, or terminate, accelerate
or modify the terms of, any indenture, mortgage, deed of trust or other material
agreement or instrument to which the Company is a party or to which any of its
assets, properties or operations are subject; (ii) not contravene, conflict
with, or result in a violation of any provision of the Company’s Articles or
bylaws, or any resolution adopted by the board of directors or the shareholders
of the Company; (iii) not result in any material loss or impairment of, or
require, any consent, waiver, approval or other authorization in connection
with, any material asset of the Company; (iv) not materially violate any
applicable law to which the Company, or any of the assets or business of the
Company, are subject or bound; and (v) not result in the imposition or creation
of any lien or encumbrance upon or with respect to any of the assets owned by
the Company.

  

 
7

--------------------------------------------------------------------------------

 

 

(o)     Compliance With Laws and Regulations.

 

(i)     To the Company’s knowledge, the Company is in compliance in all material
respects with each law that is or was applicable to it or to the conduct or
operation of its business or the ownership or use of any of its assets.

 

(ii)     To the Company’s knowledge, no event has occurred or circumstance
exists that will constitute or result in a violation by the Company of, or a
failure on the part of the Company to comply with, any law, except where such
violation or failure would not have a Material Adverse Effect.

 

(iii)     The Company has not received any written notice or communication from
any governmental body or private party alleging noncompliance with any
applicable law (here is no civil, criminal or administrative action, suit,
demand, claim, complaint, hearing, investigation, demand letter, warning letter,
proceeding, investigation or request for information pending or, to the
knowledge of the Seller and the Company, threatened against the Company.

 

(iv)     To the Company’s knowledge, the Company has no liability for failure to
comply with any law which could reasonably be expected to have a Material
Adverse Effect.

 

(v)     To the Company’s knowledge, there is no act, omission, event or
circumstance that would reasonably be expected to give rise to any action, suit,
demand, claim, complaint, hearing, investigation, notice, demand letter, warning
letter, proceeding or request for information or any such liability.

 

(vi)     To the Company’s knowledge, there have not been any false statements or
omissions or other violations of any law by the Company in its prior product
development efforts, or submissions or reports to any governmental body that
would reasonably be expected to require investigation, corrective action or
enforcement action by any governmental body.

 

(vii)     There are no administrative, civil or criminal proceedings relating to
the Company or any employee of or consultant or contractor to the Company in
connection with their employment or consulting relationship with the Company.

 

(viii)     The Company has not conducted any internal investigation with respect
to any actual or alleged material violation of any law by any director, officer
or employee of the Company.

 

(p)     Approval of Agreement. The Company’s board of directors has authorized
the execution and delivery of this Agreement by the Company and has approved
this Agreement and the transactions contemplated hereby.

  

 
8

--------------------------------------------------------------------------------

 

 

(q)     Material Transactions or Affiliations. Except as disclosed herein and in
the Company Schedules, there exists no contract, agreement or arrangement
between the Company and any predecessor and any person who was at the time of
such contract, agreement or arrangement an officer, director, or person owning
of record or known by the Company to own beneficially, five percent (5%) or more
of the issued and outstanding shares of Common Stock and which is to be
performed in whole or in part after the date hereof or was entered into not more
than three years prior to the date hereof. Neither any officer, director, nor
five percent (5%) shareholder of Common Stock has, or has had since inception of
the Company, any known interest, direct or indirect, in any such transaction
with the Company which was material to the business of the Company. The Company
has no commitment, whether written or oral, to lend any funds to, borrow any
money from, or enter into any other transaction with, any such affiliated
person.

 

(r)     Company Schedules. The Company has delivered to the Purchaser the
following schedules, which are collectively referred to as the “Company
Schedules” and which consist of separate schedules, which are dated the date of
this Agreement, all certified by the Company’s Chief Executive Officer to be
complete, true and accurate in all material respects as of the date of this
Agreement:

 

(i)     a schedule containing complete and accurate copies of the Articles as in
effect as of the date of this Agreement.

 

(ii)     a schedule containing the financial statements of the Company
identified in Section 2(f).

 

(iii)     a schedule setting forth a description of any material adverse change
in the business, operations, property, inventory, assets or condition of the
Company since November 30, 2013, required to be provided pursuant to Section
2(i) hereof.

 

(iv)     a schedule setting forth any other information, together with any
required copies of documents, required to be disclosed in the Company Schedules,
including a true and complete list of (A) all accounts with banks, money market
mutual funds or securities or other financial institutions maintained by the
Company within the past twelve (12) months, the account numbers thereof, and all
persons authorized to sign or act on behalf of the Company; (B) all safe deposit
boxes and other similar custodial arrangements maintained by the Company within
the past twelve (12) months; and (C) the check ledger for the past twelve (12)
months.

 

This Agreement and all agreements and other documents executed by the Company in
connection herewith constitute the valid and binding obligation of the Company,
enforceable in accordance with its or their terms, except as may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and subject to the qualification that
the availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefore may be brought.

  

 
9

--------------------------------------------------------------------------------

 

 

(s)     SEC Reports.

 

(i)     The Company has made available to the Purchaser a correct and complete
copy, or there has been available on EDGAR, copies of each report or other
filing filed by the Company with the U.S. Securities and Exchange Commission
(the “SEC”) for the eighteen (18) months prior to the date of this Agreement
(the “SEC Reports”), which, to Company’s knowledge, are all the forms, reports
and documents filed by the Company with the SEC for the eighteen (18) months or
applicable period prior to the date of this Agreement. As of their respective
dates, to Company’s knowledge, the SEC Reports: (A) were prepared in accordance
and complied in all material respects with the requirements of the Securities
Act of 1933, as amended (the “Securities Act”) or the Exchange Act, as the case
may be, and the rules and regulations of the SEC thereunder applicable to such
SEC Reports, and (B) did not, at the time they were filed (and if amended or
superseded by a filing prior to the date of this Agreement then on the date of
such filing and as so amended or superseded), contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

 

(ii)     Each set of financial statements (including, in each case, any related
notes thereto) contained in the SEC Reports comply as to form in all material
respects with the published rules and regulations of the SEC with respect
thereto, were prepared in accordance with U.S. GAAP applied on a consistent
basis throughout the periods involved (except as may be indicated in the notes
thereto or, in the case of unaudited statements, do not contain footnotes as
permitted by Form 10-Q promulgated under the Exchange Act) and each fairly
presents in all material respects the financial position of the Company at the
respective dates thereof and the results of its operations and cash flows for
the periods indicated, except that the unaudited interim financial statements
were or are subject to normal adjustments which were not or are not expected to
have a material adverse effect on the Company taken as a whole.

 

(iii)     The Company is in compliance with, and current in, all of the
reporting, filing and other requirements under the Exchange Act, the Common
Stock has been registered under Section 12(g) of the Exchange Act, and the
Company is in compliance with all of the requirements under, and imposed by,
Section 12(g) of the Exchange Act, except where a failure to so comply is not
reasonably likely to have a material adverse effect on the Company.

 

(t)     Title to Property. The Company does not own or lease any real property
or personal property. There are no options or other contracts under which the
Company has a right or obligation to acquire or lease any interest in real
property or personal property.

 

(u)     Intellectual Property. The Company does not own, license or otherwise
have any right, title or interest in any intellectual property.

 

(v)     Books and Records. The Company has made and kept and given the Purchaser
full and complete access to its books, records and accounts (the “Books and
Records”) which, in reasonable detail, accurately and fairly reflect the
activities of the Company in all material respects. The Books and Records (i)
are in all material respects true, complete and correct; (ii) have been
maintained in accordance with good business practices on a basis consistent with
prior years; and (iii) accurately and fairly reflect the basis for the Company’s
Audited Financial Statements and Interim Financial Statements.

  

 
10

--------------------------------------------------------------------------------

 

 

(w)     Insurance. The Company Schedules identify each insurance policy to which
the Company is a party or under which the Company or any director of either, is
covered as of the date of this Agreement, and each claim (if any) made under
said policies within the three years prior to the date of this Agreement.

 

(x)     Brokers or Finders. Except as set forth in the Company Schedules,
neither the Company nor the Seller has incurred any obligation or liability,
contingent or otherwise, for brokerage or finders’ fees or agents’ commissions
or other similar payments in connection with this Agreement or the transactions
contemplated herein.

 

(y)     Not a Shell. As of the Closing Date, the Company is not, and at no time
since the filing of its initial registration statement on Form S-1 on September
19, 2011, has it been, a “shell company” as such term is defined in Rule 405
promulgated under the Securities Act.

 

3.     Representations, Warranties and Covenants of the Purchaser. The Purchaser
hereby represents and warrants to the Company and the Seller as follows:

 

(a)     Power and Authority. The Purchaser has the legal power, capacity and
authority to execute and deliver this Agreement to consummate the transactions
contemplated by this Agreement, and to perform his or her obligations under this
Agreement. This Agreement constitutes a legal, valid and binding obligation of
the Purchaser, enforceable against the Purchaser in accordance with the terms
hereof.

 

(b)     No Conflicts. The execution and delivery of this Agreement by the
Purchaser and the performance by the Purchaser of his obligations hereunder in
accordance with the terms hereof: (i) will not require the consent of any third
party or governmental entity under any laws; (ii) will not violate any laws
applicable to the Purchaser; and (iii) will not violate or breach any
contractual obligation to which the Purchaser is a party.

 

(c)     Finder’s Fee. The Purchaser has not created any obligation for any
finder’s, investment banker’s or broker’s fee in connection with the
transactions contemplated by this Agreement.

 

(d)     Acquisition of Shares for Investment.

 

(i)     The Purchaser is acquiring the Shares as an investment for the
Purchaser’s own account and not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and the Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same. The Purchaser further represents that he does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participation to such person or to any third person, with respect to any of the
Shares.

 

(ii)     The Purchaser: (A) can bear the economic risk of the purchase of the
Shares, and (B) possesses such knowledge and experience in financial and
business matters that he is capable of evaluating the merits and risks of the
purchase of the Shares.

  

 
11

--------------------------------------------------------------------------------

 

 

(iii)     The Purchaser is a “U.S. Person” as defined in Rule 902(k) of
Regulation S and understands that the Shares are not registered under the
Securities Act. The Purchaser represents and warrants that he is an “accredited
investor” as such term is defined in Rule 501 of Regulation D promulgated under
the Securities Act. The certificate representing the Shares issued to the
Purchaser shall be endorsed with the following legend, in addition to any other
legend required to be placed thereon by applicable federal or state securities
laws:

   

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER SECURITIES LAWS AND
MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED, HYPOTHECATED OR
OTHERWISE DISPOSED EXCEPT (I) UPON EFFECTIVE REGISTRATION OF THE SECURITIES
UNDER THE ACT AND OTHER APPLICABLE SECURITIES LAWS COVERING SUCH SECURITIES, OR
(II) UPON ACCEPTANCE BY THE COMPANY OF AN OPINION OF COUNSEL IN SUCH FORM AND BY
SUCH COUNSEL, OR OTHER DOCUMENTATION, AS IS SATISFACTORY TO COUNSEL FOR THE
COMPANY TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

(iv)     The Purchaser acknowledges that neither the SEC, nor the securities
regulatory body of any state or other jurisdiction, has received, considered or
passed upon the accuracy or adequacy of the information and representations made
in this Agreement.

 

(v)     The Purchaser acknowledges that he or she has carefully reviewed such
information as he or she has deemed necessary to evaluate the purchase of the
Shares. To the full satisfaction of the Purchaser, he has been furnished all
materials that he has requested relating to the Company and the purchase of the
Shares hereunder, and the Purchaser has been afforded the opportunity to ask
questions of the Company’s representatives to obtain any information necessary
to verify the accuracy of any representations or information made or given to
the Purchaser.

 

(vi)     The Purchaser understands that the Shares may not be sold, transferred
or otherwise disposed of without registration under the Securities Act or an
exemption therefrom, and that in the absence of an effective registration
statement covering the Shares or any available exemption from registration under
the Securities Act, the Shares may have to be held indefinitely. The Purchaser
further acknowledges that the Shares may not be sold pursuant to Rule 144
promulgated under the Securities Act unless all of the conditions of Rule 144
are satisfied (including, without limitation, the Company’s compliance with the
reporting requirements under the Exchange Act).

 

(vii)     The Purchaser agrees that, notwithstanding anything contained herein
to the contrary, the warranties, representations, agreements and covenants of
the Purchaser under this Section 3 shall survive the Closing.

  

 
12

--------------------------------------------------------------------------------

 

 

4.     Special Covenants.

 

(a)     Access to Properties and Records. The Company will afford to the
Purchaser full access to the properties, books and records of the Company, as
the case may be, in order that the Purchaser may have a full opportunity to make
such reasonable investigation as the Purchaser may desire to make of the affairs
of the Company, and will furnish the Purchaser with such additional financial
and operating data and other information as to the business and properties of
the Company, as the case may be, as the other shall from time to time reasonably
request.

 

(b)     Delivery of Books and Records. At the Closing, the Company shall deliver
to the Purchaser, the originals of the corporate minute books, books of account,
contracts, records and all other books or documents of the Company which is now
in the possession of the Company or its representatives.

 

(c)     Third Party Consents and Certificates. The parties agree to cooperate
with each other in order to obtain any required third party consents to this
Agreement and the transactions herein contemplated.

 

(d)     Designation of Directors. Alex Fridman and Scott Carpenter shall resign
as the directors of the Company on the Closing Date and such resignation shall
become effective upon the eleventh (11th) day following the mailing of the 14f-1
Notice by the Company to its shareholders. On the Closing Date, (i) Justin
Begnand and (ii) Jonathan Lim, shall each be appointed to the Company’s board of
directors.

 

(e)     Designation of Officers. On the Closing Date, Alex Fridman shall resign
as Chief Executive Officer (and from all other officer positions that he may
hold) of the Company and Jonathan Lim shall be appointed as the Chief Executive
Officer, Treasurer and Secretary of the Company.

 

(f)     Indemnification.

 

(i)     By Purchaser. The Purchaser hereby agrees to indemnify the Seller and
the Company and each of the officers, agents, and directors of the Company as of
the date of execution of this Agreement against any loss, liability, claim,
damage or expense (including, but not limited to, any and all expense whatsoever
reasonably incurred in investigating, preparing or defending against any
litigation, commenced or threatened, or any claim whatsoever) (the “Loss”), to
which it or they may become subject arising out of or based on any inaccuracy
appearing in or misrepresentations made in this Agreement, or any breach of a
covenant or any other agreement contemplated by this Agreement. The
indemnification provided for in this paragraph shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement for six (6) months following the Closing, except in the case of fraud.

 

(ii)     By Seller. The Seller hereby agrees to indemnify the Purchaser as of
the date of execution of this Agreement against any Loss to which he may become
subject arising out of or based on any inaccuracy appearing in or
misrepresentation made in this Agreement, or any breach of a covenant or any
other agreement contemplated in this Agreement. The indemnification provided for
in this paragraph shall survive the Closing and consummation of the transactions
contemplated hereby and termination of this Agreement for six (6) months
following the Closing, except in the case of fraud.

  

 
13

--------------------------------------------------------------------------------

 

 

(iii)     Duty to Mitigate. The Seller and Purchaser (each, an “Indemnified
Party”) shall use their respective commercially reasonable efforts to mitigate
any damages subject to indemnification obligations under this Agreement.

 

(iv)     Time Limitation. No party hereunder will have liability (for
indemnification or otherwise) with respect to any representation or warranty, or
covenant or obligation to be performed and complied with prior to the Closing
Date, unless the Indemnified Party notifies the relevant counterparty of a claim
specifying the factual basis of that claim in reasonable detail to the extent
then known by such Indemnified Party, prior to the expiration of the applicable
survival period under this Agreement.

 

(v)     Cap. Notwithstanding anything to the contrary in this Agreement or
otherwise, the maximum aggregate liability of any party for indemnification
arising out of matters referred to in Section 4(f) hereunder shall be the amount
of the Purchase Price, other than in the case of fraud.

 

(vi)     Procedure For Indemnification; Third Party Claims. In the event of a
third party claim which is subject to the indemnification provisions of this
Section, the party becoming aware of such claim shall promptly notify the other
parties. The indemnifying party (the “Indemnifying Party”) shall be entitled to
participate in any legal proceeding relating to the foregoing. No compromise or
settlement shall be effected by the Indemnified Party without the Indemnifying
Party’s consent.

 

(vii)      Procedure For Indemnification; Other Claims. A claim for
indemnification for any matter not involving a third-party claim may be asserted
by notice to the Indemnifying Party or his representative (the “Indemnifying
Party Representative”), and shall be brought and resolved exclusively as
follows:

 

(A)     In the event of a claim by an Indemnified Party, during the Holdback
Escrow period, such Indemnified Party shall deliver a claim notice (a “Claim
Notice”) to the Indemnifying Party Representative (and the Escrow Agent, in the
case of a claim by an Indemnified Party) stating that damages are alleged to
exist with respect to the indemnification obligations of the Indemnifying Party
pursuant to Section 4(f), and specifying in reasonable detail the individual
items of such damages included in the amount so stated (the “Claimed Amount”),
the date each such item was paid, or properly accrued or arose, and the nature
of the misrepresentation, breach of warranty, covenant, claim or cost to which
such item is related. The delivery of any Claim Notice with respect to any
indemnification obligation under Section 4(f) shall not limit the right of an
Indemnified Party to submit one or more additional Claim Notices with respect to
the same or any other indemnification obligation.

  

 
14

--------------------------------------------------------------------------------

 

 

(B)     Claims Against Holdback Escrow. The Holdback Escrow amount shall be held
by the Escrow Agent for the benefit of the Seller (but subject to any claims of
Indemnified Parties asserted during the Holdback escrow period pursuant to this
Section).

 

(viii)     Objections to Claims.

 

(A)     During the 30-day period commencing upon receipt by an Indemnifying
Party Representative of a Claim Notice from an Indemnified Party (the “Dispute
Period”), the Indemnifying Party may deliver to the Indemnified Party (with a
copy to Escrow Agent) a written response (the “Response Notice”) in which the
Indemnifying Party Representative: (1) agrees that the full Claimed Amount is
owed to the Indemnified Party; (2) agrees that part, but not all, of the Claimed
Amount is owed to the Indemnified Party; or (3) indicates that no part of the
Claimed Amount is owed to the Indemnified Party. If the Response Notice is
delivered in accordance with clause “(2)” or clause “(3)” of the preceding
sentence, the Response Notice shall also contain a brief description of the
facts and circumstances supporting the Indemnifying Party Representative’s claim
that only a portion or no part of the Claimed Amount is owed to the Indemnified
Party, as the case may be. Any part of the Claimed Amount that is not agreed to
be owed to the Indemnified Party pursuant to the Response Notice (or the entire
Claimed Amount, if the Indemnifying Party Representative asserts in the Response
Notice that no part of the Claimed Amount is owed to the Indemnified Party) is
referred to herein as the “Contested Amount” (it being understood that the
Contested Amount shall be modified from time to time to reflect any good faith
modifications by the Indemnified Party to the Claimed Amount). If a Response
Notice is not received by the Indemnified Party from the Indemnifying Party
Representative prior to the expiration of the Dispute Period, then the
Indemnifying Party Representative shall be conclusively deemed to have agreed
that an amount equal to the full Claimed Amount is owed to the Indemnified
Party.

   

(B)     If the Indemnifying Party Representative in its Response Notice agrees
that the full Claimed Amount is owed to the Indemnified Party, or if no Response
Notice is received by the Indemnified Party from the Indemnifying Party
Representative prior to the expiration of the Dispute Period, then within three
Business Days following the earlier of the delivery of such Response Notice or
the expiration of the Dispute Period, the Seller and the Purchaser shall execute
and deliver joint written instructions to the Escrow Agent instructing the
Escrow Agent to cause the release of the Claimed Amount to the Purchaser, and
the remainder of the cash in the Holdback Escrow less the Claimed Amount to the
Seller.

 

(C)     If the Indemnifying Party Representative delivers a Response Notice to
the Indemnified Party during the Dispute Period agreeing that part, but not all,
of the Claimed Amount is owed to the Indemnified Party (the “Agreed Amount”),
then within three Business Days following the delivery of such Response Notice,
the Seller and the Purchaser shall execute and deliver joint written
instructions to the Escrow Agent instructing the Escrow Agent to release the
cash equal to the Agreed Amount to the Purchaser, and cash equal to the total
amount first deposited into the Holdback Escrow less the Claimed Amount to the
Seller, and the remainder shall be left in escrow pending resolution of the
dispute.

  

 
15

--------------------------------------------------------------------------------

 

 

(D)     If the Indemnifying Party Representative delivers a Response Notice to
the Indemnified Party during the Dispute Period indicating that there is a
Contested Amount, the Indemnifying Party Representative and the Indemnified
Party shall attempt in good faith to resolve the dispute related to the
Contested Amount. If the Indemnifying Party Representative and the Indemnified
Party resolve such dispute, such resolution shall be binding on the Indemnifying
Party Representative, the Indemnifying Party and such Indemnified Party and a
settlement agreement stipulating the amount owed, if any, to such Indemnified
Party (the “Stipulated Amount”) shall be signed by such Indemnified Party and
the Indemnifying Party Representative. Within three Business Days following the
execution of such settlement agreement, or such shorter period of time as may be
set forth in the settlement agreement, Seller and Purchaser shall execute and
deliver joint written instructions to the Escrow Agent instructing the Escrow
Agent to release cash as appropriate to pay the Indemnified Party the Stipulated
Amount, with the remainder to be returned to the Seller, and the Seller and the
Purchaser shall make any additional appropriate arrangements for the prompt
payment in full of the Stipulated Amount to the Indemnified Party.

 

(E)     In the event that there is a dispute relating to any Claim Notice or
Contested Amount (whether it is a matter between the Indemnified Party, on the
one hand, and the Indemnifying Party Representative, on the other hand, or it is
a matter that is subject to a claim or legal proceeding asserted or commenced by
a third party brought against the Indemnified Party), such dispute (an
“Arbitrable Dispute”) shall be settled by binding arbitration pursuant to
Section 7(l). Notwithstanding the preceding sentence, nothing in this Section
shall prevent the Indemnified Party from seeking preliminary injunctive relief
from a court of competent jurisdiction pending settlement of any Arbitrable
Dispute.

 

(F)     Upon resolution of an Arbitrable Dispute, within three Business Days
following the entry of the arbitrator’s decision by a court of competent
jurisdiction, or such shorter period of time as may be set forth in the
arbitrator’s decision, (1) the Seller and the Purchaser shall execute and
deliver joint written instructions to the Escrow Agent instructing the Escrow
Agent to release cash equal to the amount of the award to the Indemnified Party
(the “Award Amount”), if any (to the extent of the amount held in the Holdback
Escrow); and (2) if the amount in the Holdback Escrow account is insufficient in
the aggregate to cover the full Award Amount, then, subject to the limitations
contained herein, the Indemnifying Party shall owe and shall pay the Indemnified
Party the amount of such deficiency within ten business days of the resolution
date.

 

(g)     Payment of Liabilities. Recognizing the need to extinguish all existing
liabilities of the Company prior to or on the Closing Date, the Purchaser has
indicated it will not enter into this Agreement unless the Company has arranged
for the payment and discharge of all of the Company’s liabilities, including all
of the Company’s accounts payable and any outstanding legal fees incurred prior
to the Closing Date. Accordingly, the Company has agreed to arrange for the
payment and discharge of all such liabilities.

 

(h)     Assistance with Post-Closing SEC Reports and Inquiries. Upon the
reasonable request of the Purchaser, after the Closing Date, the Seller and his
representatives shall use their reasonable best efforts to provide such
information available to them, including information, filings, reports,
financial statements or other circumstances of the Company occurring, reported
or filed prior to the Closing, as may be necessary or required by the Company
for the preparation of the reports that the Company is required to file after
the Closing with the SEC to remain in compliance and current with its reporting
requirements under the Exchange Act, or filings required to address and resolve
matters as may relate to the period prior to Closing and any SEC comments
relating thereto or any SEC inquiry thereof.

  

 
16

--------------------------------------------------------------------------------

 

 

(i)     Knowledge. For purposes of this Agreement and the representations and
warranties contained herein, “knowledge” of an individual shall mean the
knowledge of such individual, and knowledge of an entity shall mean the
knowledge of its officers and directors, after reasonable investigation.

 

5.     Conditions Precedent to Obligations of the Company and the Seller. The
obligations of the Company and the Seller under this Agreement are subject to
the satisfaction, at or before the Closing Date, of the following conditions:

 

(a)     Accuracy of Representations and Performance of Covenants. The
representations and warranties made by the Purchaser in this Agreement were true
when made and shall be true at the Closing Date with the same force and effect
as if such representations and warranties were made at and as of the Closing
Date (except for changes therein permitted by this Agreement). The Purchaser
shall have performed or complied with all covenants and conditions required by
this Agreement to be performed or complied with by the Purchaser prior to or at
the Closing.

 

(b)     Delivery of Purchase Price. The Escrow Agent shall have received the
Purchase Price.

 

(c)     No Governmental Prohibition. No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.

 

(d)     Other Items. At the Closing, the Purchaser shall execute, acknowledge
and deliver (or shall ensure to be executed, acknowledged, and delivered), any
and all documents required by this Agreement to be so delivered at or prior to
the Closing, together with such other items as may be reasonably requested by
the parties hereto in order to effectuate or evidence the transactions
contemplated hereby.

 

6.     Conditions Precedent to the Obligations of the Purchaser. The obligations
of the Purchaser under this Agreement are subject to the satisfaction, at or
before the Closing Date, of the following conditions:

 

(a)     Accuracy of Representations and Performance of Covenants. The
representations and warranties made by the Company and the Seller in this
Agreement were true when made and shall be true as of the Closing Date (except
for changes therein permitted by this Agreement) with the same force and effect
as if such representations and warranties were made at and as of the Closing
Date. Additionally, the Company and the Seller shall have performed and complied
with all covenants and conditions required by this Agreement to be performed or
complied with by the Company and the Seller.

  

 
17

--------------------------------------------------------------------------------

 

 

(b)     Closing Certificate. The Purchaser shall have been furnished with a
certificate dated as of the Closing Date and signed by the duly authorized
executive officer of the Company, to the effect that (i) no litigation,
proceeding, investigation or inquiry is pending, or to the knowledge of the
Company threatened, which might result in an action to enjoin or prevent the
consummation of the transactions contemplated by this Agreement or, to the
extent not disclosed in the Company Schedules, by or against the Company, which
might result in any material adverse change in any of the assets, properties or
operations of the Company; (ii) there are no existing liabilities as of the
Closing Date and that each representations and warranties of the Company
contained in this Agreement (A) shall have been true and correct as of the date
of this Agreement and (B) shall be true and correct on and as of the Closing
Date with the same force and effect as if made on and as of the Closing.

 

(c)     Delivery of Stock Certificate. The certificate representing the Shares
will have been delivered to the Escrow Agent.

 

(d)     Extinguishment of Liabilities. On or prior to the Closing Date, the
liabilities and obligations of the Company as set forth on the Company Schedules
shall be satisfied by the Company (the Company is entitled to use all or a
portion of the proceeds from this Agreement to satisfy these obligations). The
Seller shall have executed and delivered the Release in the form attached as
Exhibit B, to the Purchaser.

 

(e)     No Governmental Prohibition. No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.

 

(f)     Consents. All consents, approvals, waivers or amendments pursuant to all
contracts, licenses, permits, trademarks and other intangibles in connection
with the transactions contemplated herein, or for the continued operation of the
Company after the Closing Date on the basis as presently operated shall have
been obtained.

 

(g)     Other Items. At the Closing, the Purchaser shall execute, acknowledge
and deliver (or shall ensure to be executed, acknowledged, and delivered), any
and all documents required by this Agreement to be so delivered at or prior to
the Closing, together with such other items as may be reasonably requested by
the parties hereto in order to effectuate or evidence the transactions
contemplated hereby.

 

7.     Miscellaneous.

 

(a)     Governing Law. This Agreement shall be governed by, enforced, and
construed under and in accordance with the laws of the United States of America
and, with respect to the matters of state law, with the laws of the State of New
York, without giving effect to principles of conflicts of law thereunder. Venue
for all matters shall be in New York, New York. Each of the parties irrevocably
consents and agrees that any legal or equitable action or proceedings arising
under or in connection with this Agreement shall be brought exclusively in the
federal courts of the United States (the “Applicable Courts”). By execution and
delivery of this Agreement, each party hereto irrevocably submits to and
accepts, with respect to any such action or proceeding, generally and
unconditionally, the jurisdiction of the aforesaid court, and irrevocably waives
any and all rights such party may now or hereafter have to object to such
jurisdiction.

  

 
18

--------------------------------------------------------------------------------

 

 

(b)     Notices. Any notice or other communications required or permitted
hereunder shall be in writing and shall be sufficiently given if personally
delivered to it or sent by telecopy, overnight courier or registered mail or
certified mail, postage prepaid, addressed as follows:

 

If to the Seller, to:

Alex Fridman

1020 Fourth Avenue

Wall Township, NJ 07719

Fax: (772) 679-0214

 

If to the Company, to:

East Shore Distributors, Inc.

1020 Fourth Avenue

Wall Township, NJ 07719

Attn: Alex Fridman, CEO

 

If to the Purchaser, to:

Samcorp Capital Corporation

278 Ocean Drive

#08-23 The Coast

Sentosa Cove

Singapore

 

With a copy to (which shall not constitute notice):

Richardson & Patel LLP

1100 Glendon Avenue, Suite 850

Los Angeles, CA 90024

Attn: Nimish Patel, Esq.

Fax: (310) 208-1154

 

or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered; (ii) on
the day after dispatch, if sent by overnight courier; (iii) upon dispatch, if
transmitted by telecopy and receipt is confirmed by telephone; and (iv) three
(3) days after mailing, if sent by registered or certified mail.

 

(c)     Attorney’s Fees. In the event that either party institutes any action or
suit to enforce this Agreement or to secure relief from any default hereunder or
breach hereof, the prevailing party shall be reimbursed by the losing party for
all costs, including reasonable attorney’s fees, incurred in connection
therewith and in enforcing or collecting any judgment rendered therein.

  

 
19

--------------------------------------------------------------------------------

 

 

(d)     Confidentiality. Each party hereto agrees with the other that, unless
and until the transactions contemplated by this Agreement have been consummated,
it and its representatives will hold in strict confidence all data and
information obtained with respect to another party or any subsidiary thereof
from any representative, officer, director or employee, or from any books or
records or from personal inspection, of such other party, and shall not use such
data or information or disclose the same to others, except (i) to the extent
such data or information is published, is a matter of public knowledge, or is
required by law to be published; or (ii) to the extent that such data or
information must be used or disclosed in order to consummate the transactions
contemplated by this Agreement. In the event of the termination of this
Agreement, each party shall return to the other party all documents and other
materials obtained by it or on its behalf and shall destroy all copies, digests,
work papers, abstracts or other materials relating thereto, and each party will
continue to comply with the confidentiality provisions set forth herein.

 

(e)     Public Announcements and Filings. Unless required by applicable law or
regulatory authority, none of the parties will issue any report, statement or
press release to the general public, to the trade, to the general trade or trade
press, or to any third party (other than its advisors and representatives in
connection with the transactions contemplated hereby) or file any document,
relating to this Agreement and the transactions contemplated hereby, except as
may be mutually agreed by the parties. Copies of any such filings, public
announcements or disclosures, including any announcements or disclosures
mandated by law or regulatory authorities, shall be delivered to each party at
least one (1) business day prior to the release thereof.

 

(f)     Expenses. Subject to the terms contained elsewhere in this Agreement,
whether or not the transactions contemplated herein are consummated, each of the
parties will bear their own respective expenses, including legal, accounting and
professional fees, incurred in connection with this Agreement or any of the
other transactions contemplated hereby.

 

(g)     Entire Agreement. This Agreement represents the entire agreement between
the parties relating to the subject matter thereof and supersedes all prior
agreements, understandings and negotiations, written or oral, with respect to
such subject matter.

 

(h)     Survival; Termination. The representations, warranties and covenants of
the respective parties shall survive the Closing Date and the consummation of
the transactions herein contemplated for a period of six (6) months.

 

(i)     Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original and all of which taken together shall
be but a single instrument.

 

(j)     Amendment or Waiver. Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, at law,
or in equity, and may be enforced concurrently herewith, and no waiver by any
party of the performance of any obligation by the other shall be construed as a
waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the Closing Date, this Agreement may
by amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance may be extended by a writing signed by the
party or parties for whose benefit the provision is intended.

  

 
20

--------------------------------------------------------------------------------

 

 

(k)     Best Efforts. Subject to the terms and conditions herein provided, each
party shall use its best efforts to perform or fulfill all conditions and
obligations to be performed or fulfilled by it under this Agreement so that the
transactions contemplated hereby shall be consummated as soon as practicable.
Each party also agrees that it shall use its best efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable under applicable laws and regulations to consummate and make
effective this Agreement and the transactions contemplated herein.

 

(l)     Arbitration.

 

(i)     Except to the extent otherwise provided in this Agreement with respect
to specific performance or other equitable relief, in the event of any dispute,
controversy or claim arising out of relating to or in connection with this
Agreement (including any schedule or exhibit hereto) or the breach, termination
or validity thereof or the negotiation, execution or performance thereof (a
“Dispute”), the parties shall first attempt to settle such Dispute in the first
instance by mutual discussions between appropriate representatives of each
party. Within 20 business days of the receipt by a party or parties of a notice
from another party or parties of the existence of a Dispute (the “Arbitration
Notice”), the receiving party or parties shall submit a written response to the
other party or parties (the “Response”). Both the Arbitration Notice and the
Response shall include a statement of each disputing party’s position with
regard to the Dispute and a summary of arguments supporting that position.
Within 20 business days of receipt of the Response, the appropriate
representatives of the respective parties shall meet and attempt to resolve the
Dispute. All negotiations pursuant to this clause shall be confidential and
shall be treated as compromise and settlement negotiations, and no oral or
documentary representations made by the parties during such negotiations shall
be admissible for any purpose in any subsequent proceedings. If any Dispute is
not resolved within 30 days of receipt of the Arbitration Notice (or within such
longer period as to which the parties have agreed in writing), then either party
may submit the Dispute to arbitration in accordance with this Section.

 

(ii)     Any Dispute not timely resolved in accordance with Section 7(l)(i)
above, shall be finally and exclusively resolved by arbitration in accordance
with the then-prevailing JAMS Streamlined Arbitration Rules and Procedures,
except as modified herein (the “Rules”). There shall be a single arbitrator. The
parties shall have 15 days from commencement of the arbitration in accordance
with the Rules to agree on a single arbitrator. Failing timely agreement, the
arbitrator shall be selected by JAMS. All arbitration pursuant to this Section
shall be confidential and shall be treated as compromise and settlement
negotiations, and no oral or documentary representations made by the parties
during such arbitration shall be admissible for any purpose in any subsequent
proceedings. The place of arbitration shall be New York, NY. There shall be no
discovery in the arbitration and the parties shall only be required to produce
in advance of the hearing on the merits any documents which they plan to
introduce in evidence at the hearing. The arbitral tribunal is not empowered to
award damages in excess of compensatory damages, and each party hereby
irrevocably waives any right to recover punitive, exemplary or similar damages
with respect to any Dispute. Any arbitration proceedings, decision or award
rendered hereunder and the validity, effect and interpretation of this
arbitration agreement shall be governed by the Federal Arbitration Act, 9 U.S.C.
§1 et seq. The award shall be final and binding upon the parties and shall be
the sole and exclusive remedy between the parties regarding any claims,
counterclaims, issues or accounting presented to the arbitral tribunal. Judgment
upon any award may be entered in any court having jurisdiction.

 

 
21

--------------------------------------------------------------------------------

 

 

 (iii)     By agreeing to arbitration, the parties do not intend to deprive any
court of its jurisdiction to issue a pre-arbitral injunction, pre-arbitral
attachment, or other order in aid of arbitration proceedings and the enforcement
of any award. Without prejudice to such provisional remedies as may be available
under the jurisdiction of a court, the arbitral tribunal shall have full
authority to grant provisional remedies and to direct the parties to request
that any court modify or vacate any temporary or preliminary relief issued by
such court, and to award damages for the failure of any party to respect the
arbitral tribunal’s orders to that effect. The parties hereby submit to the
exclusive jurisdiction of the Applicable Courts for the purpose of an order to
compel arbitration, for preliminary relief in aid of arbitration or for a
preliminary injunction to maintain the status quo or prevent irreparable harm
prior to the appointment of the arbitrator(s), and to the non-exclusive
jurisdiction of the Applicable Courts for the enforcement of any award issued
hereunder.

 

(iv)     By executing and delivering this Agreement and subject in all cases to
this Section 7(l), the parties, irrevocably (A) accept generally and
unconditionally the jurisdiction and venue of the Applicable Courts for such
purpose; (B) waive any objections which such party may now or hereafter have to
the laying of venue of any of the aforesaid actions or proceedings brought in
the Applicable Courts and hereby further irrevocably waive and agree not to
plead or claim in any such court that such action or proceeding brought in any
such court has been brought in an inconvenient forum; (C) agree that service of
all process in any such proceeding in any such court may be made by registered
or certified mail, return receipt requested, to such party at their respective
addresses provided in accordance with this Agreement; and (D) agree that service
as provided in clause (C) above is sufficient to confer personal jurisdiction
over such party in any such proceeding in any such court, and otherwise
constitutes effective and binding service in every respect. To the extent
permitted by applicable law, each party hereby irrevocably and unconditionally
waives all rights to trial by jury in any action or proceeding contemplated by
this Agreement. Notwithstanding anything to the contrary in this Section, for
the avoidance of doubt the parties agree that this Section shall not impact or
interfere with the indemnification procedures in Section 4(f) hereof (it being
understood that any Dispute with respect to an Indemnified Party’s entitlement
to indemnification under Section 4(f) shall be subject to the provisions of this
Section).

 

 

[-signature page follows-]

 

 
22

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first written above.

 

 

     

THE COMPANY

                 

EAST SHORE DISTRIBUTORS, INC.

                             

By:

 /s/ Alex Fridman

         

Name: Alex Fridman

         

Title: Chief Executive Officer

 

 

 

 

 

     

THE SELLER

                             

By:

 /s/ Alex Fridman

         

Name: Alex Fridman, individually

 

 

 

 

 

     

THE PURCHASER

 

SAMCORP CAPITAL CORPORATION

     

 

         

By:

 /s/ Anthony Lim

         

Anthony Lim

Director

 



 

23